DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s arguments and amendments filed on 7/13/2022. Claims 1, 9, 12–13, and 15 have been amended. Claims 1–21 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s amendments filed on 7/13/2022 render the claim objections moot. Accordingly, the claim objections are withdrawn.
	However, Examiner notes that new claim objections have been raised. See Claim Objections section below.

Applicant’s amendments filed on 7/13/2022 render the claim interpretation under § 112(f) moot. Accordingly, the claim interpretation under § 112(f) is withdrawn.

Applicant’s amendments filed on 7/13/2022 render the claim rejections under § 101 moot. Accordingly, the claim rejections under § 101 are withdrawn.

Applicant’s arguments and amendments filed on 7/13/2022 in regards to the previous § 103 rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 10 are objected to because of claim informalities.
	As to claim 1, claim element “adapting the speed” appears to be a grammatical typo. That is, it appears that the claim element should rather read: “adapt the speed.”
	As to claim 10, claim element “the transportation” appears to be missing the word vehicle. That is, it appears that the claim element should rather read: “the transportation vehicle.”
	Appropriate correction is required.

Claim Rejections—35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15–21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claim 15, there appears to be no direct support for the added limitation of “communicating … the minimum inter-vehicular distance between the transportation vehicles of the platoon and a mobile communication system.” At most, the Specification discloses:
“Communication, i.e., transmission, reception or both, may take place among mobile transceivers/vehicles 200 directly, e.g., forwarding input data or control information to/from a control center. Such communication may make use of a mobile communication system.” (Emphasis added.) ¶ 46.
However, the Specification does not disclose whether input data or control information comprise minimum inter-vehicular distance. Accordingly, the limitation at issue constitutes new matter. 
	Claims 16–21 depend on claim 15.
	Accordingly, claims 15–21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
	Appropriate correction is required.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8–11, and 13–14 are rejected under § 103 as being unpatentable over Kousaridas et al. (US20200260318A1) in view of Aso (US20120166059A1) and in view of Broll et al. (US20190232962A1); from here on referred to as Kousaridas, Aso, and Broll, respectively.

As to claim 1, Kousaridas discloses an apparatus for controlling a platoon of one or more transportation vehicles, the apparatus comprising:
one or more interfaces including at least one hardware component configured to obtain, receive, transmit, or provide analog or digital signals or information between the one or more interfaces for communicating with the one or more transportation vehicles of the platoon and a mobile communication system (“The vehicle comprises a V2X communication system 102 and an Intelligent Transportation System (ITS) 101.” ¶ 131; see also FIG. 1); and
a control module including a processor, a computer, or a programmable hardware component being operable with accordingly adapted software, the control module configured to control the apparatus (“The invention relates to a mobile device, in particular a vehicle, wherein the mobile device comprises: a processor [i.e., a processor is analogous to a control module].” ¶ 33.) to:
obtain information related to a predicted quality of service (pQoS) of communication links between the transportation vehicles of the platoon (“A platooning application can modify the distance among platoon vehicles (e.g. vehicles 201, 202 shown in FIG. 2), according to the QoS that the network can support for the communication among the members of the platoon at the specific period of time.” ¶ 133; see also FIG. 2); 
use the pQoS to determine a minimum inter-vehicular distance (“A platooning application can modify the distance among platoon vehicles (e.g. vehicles 201, 202 shown in FIG. 2), according to the QoS that the network can support for the communication among the members of the platoon at the specific period of time [i.e., the minimum inter-vehicular distance may be determined based on pQoS].” ¶ 133; see also FIG. 2.); and
adapting the speed of the one or more transportation vehicles based on the minimum inter-vehicular distance (“The different QoS classes will affect the (self-) driving behavior (e.g., speed of vehicles, distance among vehicles).” (Emphasis added.) ¶ 3. “A platooning application can modify the distance among platoon vehicles (e.g. vehicles 201, 202 shown in FIG. 2), according to the QoS that the network can support for the communication among the members of the platoon at the specific period of time [i.e., the minimum inter-vehicular distance may be determined based on pQoS and achieved by adapting the speed of the target vehicle].” ¶ 133; see also FIG. 2.).
Kousaridas fails to explicitly disclose:
obtaining information related to a speed of the transportation vehicles of the platoon and one or more maximum decelerations of the transportation vehicles of the platoon; and 
using a functional relationship between the speed, the one or more maximum decelerations, and an inter-vehicular distance to determine the minimum inter-vehicular distance.
However, Aso teaches:
obtaining information related to a speed of the transportation vehicles of the platoon, and one or more maximum decelerations of the transportation vehicles of the platoon (“Control parameters for absorbing speed reduction propagation [i.e., performing adaptive cruise control] … [take] into consideration the following items[:] … minimum speed … minimum inter-vehicle distance … maximum speed … [and] maximum deceleration [i.e., a speed of transportation vehicles of the platoon and one or more maximum decelerations may be obtained].” See at least ¶¶74–78); and 
using a functional relationship between the speed, the one or more maximum decelerations, and an inter-vehicular distance to determine the minimum inter-vehicular distance (“Control parameters for absorbing speed reduction propagation [i.e., performing adaptive cruise control] … [take] into consideration the following items[:] … minimum speed … minimum inter-vehicle distance … maximum speed … [and] maximum deceleration [i.e., a speed of transportation vehicles of the platoon and one or more maximum decelerations may be obtained].” See at least ¶¶74–78. “The system-mounted vehicle 100 b may predict the deceleration and the minimum speed of the host vehicle, and … [request] the succeeding system-mounted vehicle 100 c to set an appropriate inter-vehicle distance [i.e., a minimum inter-vehicular distance based on speed, one or more maximum decelerations, and an inter-vehicular distance may be determined].” ¶ 79.). 
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kousaridas and include the features of: obtaining information related to a speed of the transportation vehicles of the platoon and one or more maximum decelerations of the transportation vehicles of the platoon; and using a functional relationship between the speed, the one or more maximum decelerations, and an inter-vehicular distance to determine the minimum inter-vehicular distance, as taught by Aso, because these feature are useful in the art for purposes such as aiding in controlling the inter-vehicular distance such that collision risk is mitigated while maintaining communication connectivity. Accordingly, the incorporation of these features enhance platoon control.
	The combination of Kousaridas and Aso fails to explicitly disclose the minimum inter-vehicular distance being a minimum distance between a preceding transportation vehicle and an adjacent proceeding transportation vehicle of the one or more transportation vehicles at which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision.
	However, Broll teaches the minimum inter-vehicular distance being a minimum distance between a preceding transportation vehicle and an adjacent proceeding transportation vehicle at which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision (“The vehicle distance is advantageously adjusted in such a manner that in the case of an emergency braking procedure that is initiated by the preceding vehicle with the maximum preceding vehicle deceleration, the following vehicle that likewise initiates an emergency braking procedure with the maximum following vehicle deceleration comes to a standstill in such a manner that a rear-end collision does not occur.” ¶ 20.). 
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas and Aso with the feature of: the minimum inter-vehicular distance being a minimum distance between a preceding transportation vehicle and an adjacent proceeding transportation vehicle at which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision, as taught by Broll, because it is a well-known and useful feature in the art for obtaining the benefits of maintaining a minimum inter-vehicle distance—e.g., increased vehicular connectivity, performing compact platooning, etc.—while ensuring vehicle safety in an emergency braking event. 

As to claim 3, Kousaridas fails to explicitly disclose wherein the functional relationship is based on simulated and/or measurement data.
However, Aso teaches wherein the functional relationship is based on measurement data (“The ECU 20 receives information relating to the relative position of the host vehicle … and information relating to the relative position and the relative speed of another vehicle around the host vehicle from a radar 32 [i.e., measurement data from a radar may be used to determine a minimum inter-vehicular distance].” ¶ 55.). 
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches wherein the functional relationship is based on measurement data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kousaridas and include the feature of: wherein the functional relationship is based on measurement data, as taught by Aso, because it is a well-known feature for determining and maintaining a minimum inter-vehicular distance. Indeed, this feature may aid in ensuring that a minimum inter-vehicular distance is determined based on up-to-date data. Accordingly, the incorporation of this feature enhances platoon control.

As to claim 8, Kousaridas discloses a transportation vehicle comprising the apparatus of claim 1 (“FIG. 1 shows a schematic diagram illustrating a vehicle 100, e.g. a car. The vehicle comprises a V2X communication system 102 and an Intelligent Transportation System (ITS) 101.” ¶ 131; see also FIG. 1).

As to claim 9, Kousaridas discloses wherein operation of the apparatus enables the transportation vehicle to be configured to assume a platoon member role in a platoon (“A platooning application can modify the distance among platoon vehicles (e.g. vehicles 201, 202 shown in FIG. 2), according to the QoS that the network can support for the communication among the members of the platoon at the specific period of time.” (Emphasis added.) ¶ 133; see also FIG. 2).
As to claim 10, Kousaridas fails to explicitly disclose wherein operation of the apparatus enables the transportation vehicle to be configured to assume a platoon leader role in a platoon.
However, Aso teaches wherein operation of the apparatus enables the transportation vehicle to be configured to assume a platoon leader role in a platoon (“It is assumed that, on a road 500 on which an uphill 502 is continued, the system-mounted vehicle 100 a is in the lead.” ¶ 65; see also FIG. 5). 
Kousaridas discloses wherein operation of the apparatus enables the transportation vehicle to assume a platoon member role in a platoon. Aso teaches wherein operation of the apparatus enables the transportation vehicle to assume a platoon leader role in a platoon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kousaridas and include the feature of: wherein operation of the apparatus enables the transportation vehicle to be configured to assume a platoon leader role in a platoon, as taught by Aso, because assigning a vehicle as a platoon leader is a well-known feature in the art of platoon control. A lead vehicle may act as an electronic tow-bar and thereby mitigate the complexity of platoon control. Accordingly, the incorporation of this feature enhances platoon control. 

As to claim 11, Kousaridas discloses a traffic control entity comprising the apparatus of claim 1 (“The vehicle comprises a V2X communication system 102 and an Intelligent Transportation System (ITS) 101.” ¶ 131; see also FIG. 1. “The target communication service may comprise a vehicle-to-everything, V2X, service, in particular one of the services: platooning [i.e., a vehicle containing a V2X communication system is analogous to a traffic control entity as the V2X communication system controls platooning].”  ¶ 184; see also ¶ 133, FIG. 1.).

As to claim 13, Kousaridas fails to explicitly disclose wherein the traffic control entity comprises a platoon control center.
	However, Aso teaches wherein the traffic control entity comprises a platoon control center (“A vehicle control device may be disposed only in a management center, and a command from the management center may be transmitted to an individual vehicle by communication.” ¶ 88.). 
	Kousaridas discloses a traffic control entity comprising an apparatus for controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches wherein the traffic control entity comprises a platoon control center. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kousaridas and include the feature of: wherein the traffic control entity comprises a platoon control center, as taught by Aso, because remote control via a traffic control entity is a well-known feature in the art of platooning. This feature is useful because a remote operator may have an expansive view of the platoon’s environment, thus being more able to control the platoon in an effective manner. 

As to claim 14, Kousaridas discloses a non-transitory computer readable medium including a computer program having a program code for performing operations of the control module of claim 1, when the computer program is executed on a computer, a processor, or a programmable hardware component (“Such a computer program product may include a readable non-transitory storage medium storing program code thereon for use by a computer.” ¶ 186.).

Claim 2 is rejected under § 103 as being unpatentable over Kousaridas in view of Aso, and in view of Broll as applied to claim 1, further in view of Renda et al. (IEEE 802.11p VANets: Experimental evaluation of packet inter-reception time (https://doi.org/10.1016/j.comcom.2015.06.003)); from here on referred to as Renda.

As to claim 2, the combination of Kousaridas, Aso, and Broll fails to explicitly disclose wherein the pQoS includes a packet inter-reception time.
However, Renda teaches wherein the pQoS includes a packet inter-reception time (“Packet inter-reception time (PIR) is defined as the interval of time elapsed between two successful beacon receptions, and is promoted in [6] as a metric that describes the level of “situation-awareness” achieved onboard vehicles more accurately than PDR [packet delivery rate].” Page 27. See also p. 34 and FIGS 3 & 15 which showcase that packet-inter-reception time may be used in platooning applications). 
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision. Renda teaches wherein the pQoS includes a packet inter-reception time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, and Broll and include the feature of: wherein the pQoS includes a packet inter-reception time, as taught by Renda, because packet inter-reception time is a useful metric that describes the level of “situation-awareness” achieved onboard vehicles more accurately than packet delivery rate. Thus, this feature aids in painting a more accurate picture of the magnitude of pQoS between vehicles in platoons, and may be used to more efficiently determine a minimum inter-vehicular distance. Accordingly, the incorporation of this feature enhances platoon control.

Claim 4 is rejected under § 103 as being unpatentable over Kousaridas in view of Aso, and in view of Broll as applied to claim 1, further in view of Koshizen (US20130268174A1).

As to claim 4, the combination of Kousaridas, Aso, and Broll fails to explicitly disclose wherein the functional relationship is based on a linear regression of data.
However, Koshizen teaches wherein the functional relationship is based on a linear regression of data (“The determination unit determines the state of the traffic flow from a correlation map between a logarithm of a maximal gradient value calculated from a simple linear regression line of a power spectrum obtained from an acceleration value of the ego-vehicle and a logarithm of a minimum value of covariance calculated from a distribution of the inter-vehicle distances.” (Emphasis added.) ¶ 12.).
 Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision. Koshizen teaches wherein the functional relationship to determine a minimum inter-vehicular distance is based on a linear regression of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, and Broll and include the feature of: wherein the functional relationship is based on a linear regression of data, as taught by Koshizen, because it is an effective yet relatively simple way to determine a minimum inter-vehicular distance. That is, a linear-regression may provide an accurate minimum inter-vehicular distance while also minimizing computational cost. Accordingly, the incorporation of this feature enhances platoon control.

Claim 5 is rejected under § 103 as being unpatentable over Kousaridas in view of Aso, and in view of Broll as applied to claims 1 and 11, further in view of Kobayashi et al. (US20170066443A1); from here on referred to as Kobayashi.

As to claim 5, the combination of Kousaridas, Aso, and Broll fails to explicitly disclose wherein the functional relationship is based on historical data.
However, Kobayashi teaches wherein the functional relationship is based on historical data (“The controller 20 also includes a vehicle speed and inter-vehicle distance storage unit 44 that stores the setting value of the target inter-vehicle distance Dtr corresponding to the vehicle speed V, and a vehicle speed and control amount storage unit 46 that stores the setting value of the maximum acceleration or deceleration Gmax corresponding to the vehicle speed V.” ¶ 24. That is, stored setting values are analogous to historical data.). 
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision.  Kobayashi teaches wherein the functional relationship is based on historical data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, and Broll and include the feature of: wherein the functional relationship is based on historical data, as taught by Kobayashi, because it is a well-known feature for determining and maintain minimum inter-vehicular distances. Indeed, stored values of speeds, maximum decelerations, and the like may aid in decreasing the computational cost of determining a minimum inter-vehicular distance. Accordingly, the incorporation of this feature enhances platoon control.

Claims 6 and 7 are rejected under § 103 as being unpatentable over Kousaridas in view of Aso, and in view of Broll as applied to claim 1, further in view of Kobayashi and Szilagyi (US20220095152A1).

As to claim 6, Kousaridas fails to explicitly disclose controlling monitoring of maneuvers of the platoon.
However, Aso teaches controlling monitoring of maneuvers of the platoon (“When setting an inter-vehicle distance necessary for absorbing speed reduction propagation, the system-mounted vehicle 100 may monitor the behavior of the ordinary vehicle 200 [i.e., maneuvers of the platoon may be monitored].” ¶ 69.). 
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance and controlling monitoring of maneuvers of the platoon. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kousaridas and include the feature of: controlling monitoring of maneuvers of the platoon, as taught by Aso, because monitoring maneuvers of a platoon is a well-known feature in the art of platoon control. This feature is useful for platooning because is a critical feature for implementing platoon functions such as adaptive speed control. Accordingly, the incorporation of this feature enhances platoon control.
The combination of Kousaridas, Aso, and Broll fails to explicitly disclose controlling storing of data on speed, decelerations, and inter-vehicular distance of the platoon.
However, Kobayashi teaches controlling storing of data on speed, decelerations, and inter-vehicular distance of the platoon (:The controller 20 also includes a vehicle speed and inter-vehicle distance storage unit 44 that stores the setting value of the target inter-vehicle distance Dtr corresponding to the vehicle speed V, and a vehicle speed and control amount storage unit 46 that stores the setting value of the maximum acceleration or deceleration Gmax corresponding to the vehicle speed V [i.e., data on speed, inter-vehicle distance, and deceleration may be stored].” ¶ 24.). 
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance and controlling monitoring of maneuvers of the platoon. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision. Kobayashi teaches controlling storing of data on speed, decelerations, and inter-vehicular distance of the platoon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, and Broll with the feature of: controlling storing of data on speed, decelerations, and inter-vehicular distance of the platoon, as taught by Kobayashi, because this feature is useful in the art of platoon control for applications such as aiding in the dynamic control of vehicles in a platoon through abating the need to continuously monitor the vehicles. Accordingly, the incorporation of this feature enhances platoon control.
The combination of Kousaridas, Aso, Broll, and Kobayashi fails to explicitly disclose controlling storing of data on pQoS.
However, Szilagyi teaches controlling storing of data on pQoS (“Based on a determination that a QoS target is satisfied, a server may store an indication that vehicle-to-network message forwarding is enabled between the first communication station and the second communication station.” ¶ 5.).
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance and controlling monitoring of maneuvers of the platoon. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision. Kobayashi teaches controlling storing of data on speed, decelerations, and inter-vehicular distance of the platoon. Szilagyi teaches controlling storing of data on pQoS.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, Broll, and Kobayashi with the feature of controlling storing of data on pQoS, as taught by Szilagyi, because this feature is useful in the art for applications such as storing aiding in the dynamic control of vehicles in a platoon through abating the need to continuously monitor the vehicles. Accordingly, the incorporation of this feature enhances platoon control.

As to claim 7, the combination of Kousaridas, Aso, and Broll fails to explicitly disclose wherein the functional relationship is updated based on the stored data.
	However, Kobayashi teaches wherein the functional relationship is updated based on the stored data (“The target inter-vehicle distance setting unit 36 is configured so as to set the target inter-vehicle distance Dtr based on the … functions F1 a and F1 b or a function F2 (see FIG. 3A) stored in the vehicle speed and inter-vehicle distance storage unit 44.” (Emphasis added.) ¶ 28.).
	Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance and controlling monitoring of maneuvers of the platoon. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision. Kobayashi teaches wherein the functional relationship is updated based on the stored data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, and Broll with the feature of: wherein the functional relationship is updated based on the stored data, as taught by Kobayashi, because it is a well-known and useful feature in the art for applications such as decreasing the computational cost of determining a minimum inter-vehicular distance. 

Claim 12 is rejected under § 103 as being unpatentable over Kousaridas in view of Aso, and in view of Broll as applied to claim 11, further in view of Kim et al. (US20170018187A1); hereinafter referred to as Kim ‘187.

As to claim 12, the combination of Kousaridas, Aso, and Broll fails to explicitly disclose a traffic control entity comprising a traffic light.
However, Kim ‘187 teaches a traffic control entity comprising a traffic light (“Each of the RSUs 201 and 203 may be a traffic light, and/or the like.”  (Emphasis added.) ¶ 95. See also ¶¶ 91–92, which show that the traffic light may communicate with a vehicle through V2X.). 
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision. Kim ‘187 teaches a traffic control entity comprising a traffic light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, and Broll and include the feature of: a traffic control entity comprising a traffic light, as taught by Kim ‘187, because this feature is a useful feature in the art of platoon control for applications such as enabling the usage of local traffic information in platoon control. Accordingly, the incorporation of this feature enhances platoon control.

Claim 15 and 17 are rejected under § 103 as being unpatentable over Kousaridas in view of Aso, in view of Broll, and in view of Kim et al. (US20210031767A1; from here on referred to as Kim ‘767).

As to claim 15, Kousaridas discloses a method for controlling a platoon of transportation vehicles, the method comprising:
obtaining, via a control module including a processor, a computer, or a programmable hardware component being operable with accordingly adapted software, information related to a predicted quality of service (pQoS) of communication links between the transportation vehicles of the platoon (“A platooning application can modify the distance among platoon vehicles (e.g. vehicles 201, 202 shown in FIG. 2), according to the QoS that the network can support for the communication among the members of the platoon at the specific period of time.” ¶ 133; see also FIG. 2); 
using, via the control module including a processor, a computer or a programmable hardware component being operable with accordingly adapt software, the pQoS to determine a minimum inter-vehicular distance (“A platooning application can modify the distance among platoon vehicles (e.g. vehicles 201, 202 shown in FIG. 2), according to the QoS that the network can support for the communication among the members of the platoon at the specific period of time [i.e., the minimum inter-vehicular distance may be determined based on pQoS].” ¶ 133; see also FIG. 2.); and
adapting the speed of the one or more transportation vehicles based on the minimum inter-vehicular distance (“The different QoS classes will affect the (self-) driving behavior (e.g., speed of vehicles, distance among vehicles).” (Emphasis added.) ¶ 3. “A platooning application can modify the distance among platoon vehicles (e.g. vehicles 201, 202 shown in FIG. 2), according to the QoS that the network can support for the communication among the members of the platoon at the specific period of time [i.e., the minimum inter-vehicular distance may be determined based on pQoS and achieved by adapting the speed of the target vehicle].” ¶ 133; see also FIG. 2.).
Kousaridas fails to explicitly disclose:
obtaining information related to a speed of the transportation vehicles of the platoon and one or more maximum decelerations of the transportation vehicles of the platoon; and 
using a functional relationship between the speed, the one or more maximum decelerations, and an inter-vehicular distance to determine a minimum inter-vehicular distance.
However, Aso teaches:
obtaining information related to a speed of the transportation vehicles of the platoon, and one or more maximum decelerations of the transportation vehicles of the platoon (“Control parameters for absorbing speed reduction propagation [i.e., performing adaptive cruise control] … [take] into consideration the following items[:] … minimum speed … minimum inter-vehicle distance … maximum speed … [and] maximum deceleration [i.e., a speed of transportation vehicles of the platoon and one or more maximum decelerations may be obtained].” See at least ¶¶74–78); and 
using a functional relationship between the speed, the one or more maximum decelerations, and an inter-vehicular distance to determine a minimum inter-vehicular distance (“Control parameters for absorbing speed reduction propagation [i.e., performing adaptive cruise control] … [take] into consideration the following items[:] … minimum speed … minimum inter-vehicle distance … maximum speed … [and] maximum deceleration [i.e., a speed of transportation vehicles of the platoon and one or more maximum decelerations may be obtained].” See at least ¶¶74–78. “The system-mounted vehicle 100 b may predict the deceleration and the minimum speed of the host vehicle, and … [request] the succeeding system-mounted vehicle 100 c to set an appropriate inter-vehicle distance [i.e., a minimum inter-vehicular distance based on speed, one or more maximum decelerations, and an inter-vehicular distance may be determined].” ¶ 79.). 
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kousaridas and include the features of: obtaining information related to a speed of the transportation vehicles of the platoon and one or more maximum decelerations of the transportation vehicles of the platoon; and using a functional relationship between the speed, the one or more maximum decelerations, and an inter-vehicular distance to determine the minimum inter-vehicular distance, as taught by Aso, because these feature are useful in the art for purposes such as aiding in controlling the inter-vehicular distance such that collision risk is mitigated while maintaining communication connectivity. Accordingly, the incorporation of these features enhance platoon control.
	The combination of Kousaridas and Aso fails to explicitly disclose the minimum inter-vehicular distance being a minimum distance between a preceding transportation vehicle and an adjacent proceeding transportation vehicle of the one or more transportation vehicles at which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision.
	However, Broll teaches the minimum inter-vehicular distance being a minimum distance between a preceding transportation vehicle and an adjacent proceeding transportation vehicle at which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision (“The vehicle distance is advantageously adjusted in such a manner that in the case of an emergency braking procedure that is initiated by the preceding vehicle with the maximum preceding vehicle deceleration, the following vehicle that likewise initiates an emergency braking procedure with the maximum following vehicle deceleration comes to a standstill in such a manner that a rear-end collision does not occur.” ¶ 20.). 
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas and Aso with the feature of: the minimum inter-vehicular distance being a minimum distance between a preceding transportation vehicle and an adjacent proceeding transportation vehicle at which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision, as taught by Broll, because it is a well-known and useful feature in the art for obtaining the benefits of maintaining a minimum inter-vehicle distance—e.g., increased vehicular connectivity, performing compact platooning, etc.—while ensuring vehicle safety in an emergency braking event. 
	The combination of Kousaridas, Aso, and Broll fails to explicitly disclose communicating, via one or more interfaces including at least one hardware component configured to obtain, receive, transmit, or provide analog or digital signals or information between the one or more interfaces, the minimum inter-vehicular distance between the transportation vehicles of the platoon and a mobile communication system.
	However, Kim ‘767 teaches communicating, via one or more interfaces including at least one hardware component configured to obtain, receive, transmit, or provide analog or digital signals or information between the one or more interfaces, the minimum inter-vehicular distance between the transportation vehicles of the platoon and a mobile communication system (“Vehicles … may share information … (e.g., … an inter-vehicle distance …) through vehicle-to-everything (V2X) communication.” ¶ 68.).
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision. Kim ‘767 teaches communicating the minimum inter-vehicular distance between the transportation vehicles of the platoon and a mobile communication system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, and Broll with the feature of: communicating, via one or more interfaces including at least one hardware component configured to obtain, receive, transmit, or provide analog or digital signals or information between the one or more interfaces, the minimum inter-vehicular distance between the transportation vehicles of the platoon and a mobile communication system, as taught by Kim ‘767, because it is a useful and well-known feature in the art for applications such as propagating critical information (i.e., minimum inter-vehicular distance(s)) through a mobile communication system. In this way, entities of the mobile communication system (e.g., other vehicles, a remote operator, etc.) may use the critical information to perform platooning in a more effective manner.

As to claim 17, Kousaridas fails to explicitly disclose wherein the functional relationship is based on simulated and/or measurement data.
However, Aso teaches wherein the functional relationship is based on measurement data (“The ECU 20 receives information relating to the relative position of the host vehicle … and information relating to the relative position and the relative speed of another vehicle around the host vehicle from a radar 32 [i.e., measurement data from a radar may be used to determine a minimum inter-vehicular distance].” ¶ 55.). 
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches wherein the functional relationship is based on measurement data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kousaridas and include the feature of: wherein the functional relationship is based on measurement data, as taught by Aso, because it is a well-known feature for determining and maintaining a minimum inter-vehicular distance. Indeed, this feature may aid in ensuring that a minimum inter-vehicular distance is determined based on up-to-date data. Accordingly, the incorporation of this feature enhances platoon control.

Claim 16 is rejected under § 103 as being unpatentable over Kousaridas in view of Aso, in view of Broll, and in view of Kim ‘767 as applied to claim 15, further in view of Renda.

As to claim 16, the combination of Kousaridas, Aso, Broll, and Kim ‘767 fails to explicitly disclose wherein the pQoS includes a packet inter-reception time.
However, Renda teaches wherein the pQoS includes a packet inter-reception time (“Packet inter-reception time (PIR) is defined as the interval of time elapsed between two successful beacon receptions, and is promoted in [6] as a metric that describes the level of “situation-awareness” achieved onboard vehicles more accurately than PDR [packet delivery rate].” Page 27. See also p. 34 and FIGS 3 & 15 which showcase that packet-inter-reception time may be used in platooning applications). 
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision. Kim ‘767 teaches communicating the minimum inter-vehicular distance between the transportation vehicles of the platoon and a mobile communication system. Renda teaches wherein the pQoS includes a packet inter-reception time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, Broll, and Kim ‘767 and include the feature of: wherein the pQoS includes a packet inter-reception time, as taught by Renda, because packet inter-reception time is a useful metric that describes the level of “situation-awareness” achieved onboard vehicles more accurately than packet delivery rate. Thus, this feature aids in painting a more accurate picture of the magnitude of pQoS between vehicles in platoons, and may be used to more efficiently determine a minimum inter-vehicular distance. Accordingly, the incorporation of this feature enhances platoon control.

Claim 18 is rejected under § 103 as being unpatentable over Kousaridas in view of Aso, in view of Broll, and in view of Kim ‘767 as applied to claim 15, further in view of Koshizen.

As to claim 18, the combination of Kousaridas, Aso, Broll, and Kim ‘767 fails to explicitly disclose wherein the functional relationship is based on a linear regression of data.
However, Koshizen teaches wherein the functional relationship is based on a linear regression of data (“The determination unit determines the state of the traffic flow from a correlation map between a logarithm of a maximal gradient value calculated from a simple linear regression line of a power spectrum obtained from an acceleration value of the ego-vehicle and a logarithm of a minimum value of covariance calculated from a distribution of the inter-vehicle distances.” (Emphasis added.) ¶ 12.).
 Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision.  Kim ‘767 teaches communicating the minimum inter-vehicular distance between the transportation vehicles of the platoon and a mobile communication system. Koshizen teaches wherein the functional relationship to determine a minimum inter-vehicular distance is based on a linear regression of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, Broll, and Kim ‘767 and include the feature of: wherein the functional relationship is based on a linear regression of data, as taught by Koshizen, because it is an effective yet relatively simple way to determine a minimum inter-vehicular distance. That is, a linear-regression may provide an accurate minimum inter-vehicular distance while also minimizing computational cost. Accordingly, the incorporation of this feature enhances platoon control.
Claim 19 is rejected under § 103 as being unpatentable over Kousaridas in view of Aso, in view of Broll, and in view of Kim ‘767 as applied to claim 15, further in view of Kobayashi.

As to claim 19, the combination of Kousaridas, Aso, Broll, and Kim ‘767 fails to explicitly disclose wherein the functional relationship is based on historical data.
However, Kobayashi teaches wherein the functional relationship is based on historical data (“The controller 20 also includes a vehicle speed and inter-vehicle distance storage unit 44 that stores the setting value of the target inter-vehicle distance Dtr corresponding to the vehicle speed V, and a vehicle speed and control amount storage unit 46 that stores the setting value of the maximum acceleration or deceleration Gmax corresponding to the vehicle speed V.” ¶ 24. That is, stored setting values are analogous to historical data.). 
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision. Kim ‘767 teaches communicating the minimum inter-vehicular distance between the transportation vehicles of the platoon and a mobile communication system. Kobayashi teaches wherein the functional relationship is based on historical data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, Kim ‘767, and Broll and include the feature of: wherein the functional relationship is based on historical data, as taught by Kobayashi, because it is a well-known feature for determining and maintain minimum inter-vehicular distances. Indeed, stored values of speeds, maximum decelerations, and the like may aid in decreasing the computational cost of determining a minimum inter-vehicular distance. Accordingly, the incorporation of this feature enhances platoon control.

Claims 20 and 21 are rejected under § 103 as being unpatentable over Kousaridas in view of Aso, in view of Broll, and in view of Kim ‘767 as applied to claim 15, further in view of Kobayashi and Szilagyi.

As to claim 20, Kousaridas fails to explicitly disclose controlling monitoring of maneuvers of the platoon.
However, Aso teaches controlling monitoring of maneuvers of the platoon (“When setting an inter-vehicle distance necessary for absorbing speed reduction propagation, the system-mounted vehicle 100 may monitor the behavior of the ordinary vehicle 200 [i.e., maneuvers of the platoon may be monitored].” ¶ 69.). 
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance and controlling monitoring of maneuvers of the platoon. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kousaridas and include the feature of: controlling monitoring of maneuvers of the platoon, as taught by Aso, because monitoring maneuvers of a platoon is a well-known feature in the art of platoon control. This feature is useful for platooning because is a critical feature for implementing platoon functions such as adaptive speed control. Accordingly, the incorporation of this feature enhances platoon control.
The combination of Kousaridas, Aso, Broll, and Kim ‘767 fails to explicitly disclose controlling storing of data on speed, decelerations, and inter-vehicular distance of the platoon.
However, Kobayashi teaches controlling storing of data on speed, decelerations, and inter-vehicular distance of the platoon (:The controller 20 also includes a vehicle speed and inter-vehicle distance storage unit 44 that stores the setting value of the target inter-vehicle distance Dtr corresponding to the vehicle speed V, and a vehicle speed and control amount storage unit 46 that stores the setting value of the maximum acceleration or deceleration Gmax corresponding to the vehicle speed V [i.e., data on speed, inter-vehicle distance, and deceleration may be stored].” ¶ 24.). 
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance and controlling monitoring of maneuvers of the platoon. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision. Kim ‘767 teaches communicating the minimum inter-vehicular distance between the transportation vehicles of the platoon and a mobile communication system. Kobayashi teaches controlling storing of data on speed, decelerations, and inter-vehicular distance of the platoon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, Broll, and Kim ‘767 with the feature of: controlling storing of data on speed, decelerations, and inter-vehicular distance of the platoon, as taught by Kobayashi, because this feature is useful in the art of platoon control for applications such as aiding in the dynamic control of vehicles in a platoon through abating the need to continuously monitor the vehicles. Accordingly, the incorporation of this feature enhances platoon control.
The combination of Kousaridas, Aso, Broll, Kim ‘767, and Kobayashi fails to explicitly disclose controlling storing of data on pQoS.
However, Szilagyi teaches controlling storing of data on pQoS (“Based on a determination that a QoS target is satisfied, a server may store an indication that vehicle-to-network message forwarding is enabled between the first communication station and the second communication station.” ¶ 5.).
Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance and controlling monitoring of maneuvers of the platoon. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision. Kim ‘767 teaches communicating the minimum inter-vehicular distance between the transportation vehicles of the platoon and a mobile communication system. Kobayashi teaches controlling storing of data on speed, decelerations, and inter-vehicular distance of the platoon. Szilagyi teaches controlling storing of data on pQoS.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, Broll, Kim ‘767, and Kobayashi with the feature of controlling storing of data on pQoS, as taught by Szilagyi, because this feature is useful in the art for applications such as storing aiding in the dynamic control of vehicles in a platoon through abating the need to continuously monitor the vehicles. Accordingly, the incorporation of this feature enhances platoon control.

As to claim 21, the combination of Kousaridas, Aso, Broll, and Kim ‘767 fails to explicitly disclose wherein the functional relationship is updated based on the stored data.
	However, Kobayashi teaches wherein the functional relationship is updated based on the stored data (“The target inter-vehicle distance setting unit 36 is configured so as to set the target inter-vehicle distance Dtr based on the … functions F1 a and F1 b or a function F2 (see FIG. 3A) stored in the vehicle speed and inter-vehicle distance storage unit 44.” (Emphasis added.) ¶ 28.).
	Kousaridas discloses controlling a minimum inter-vehicular distance of vehicles in a platoon based on at least pQoS. Aso teaches controlling a minimum inter-vehicular distance based on at least a functional relationship between speed, maximum deceleration, and an inter-vehicular distance and controlling monitoring of maneuvers of the platoon. Broll teaches wherein the minimum inter-vehicular distance is a distance in which, in an emergency braking situation, the preceding transportation vehicle and the adjacent proceeding transportation vehicle reach a stand-still without collision. Kim ‘767 teaches communicating the minimum inter-vehicular distance between the transportation vehicles of the platoon and a mobile communication system. Kobayashi teaches wherein the functional relationship is updated based on the stored data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kousaridas, Aso, Broll, and Kim ‘767 with the feature of: wherein the functional relationship is updated based on the stored data, as taught by Kobayashi, because it is a well-known and useful feature in the art for applications such as decreasing the computational cost of determining a minimum inter-vehicular distance. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668